Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Continuation filing on 10/19/2020. An Interview held on 4/25/2022 resulted in amendments to claims 1 and 10. 
Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of US patent granted on this application which would extend beyond the expiration date of US Patent 10/812398 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Daniel Rose on 4/25/2022.


The application has been amended as follows: 

1. (Currently Amended) A method for wireless retransmission rate selection, comprising:
	transmitting, by a first device to a second device, a data packet at a first rate; 	monitoring an acceleration of the first device using a sensor for measuring relative velocity, movement or location between the first device and the second device for selecting a lower second transmission rate; 
	determining, by the first device, to retransmit the data packet responsive to expiration of a retransmission time out period for the transmission of the data packet or responsive to not receiving a response to the transmission of the data packet within a predetermined time period from the transmission of the data packet; and
	retransmitting the data packet, by the first device to the second device, at [[a]] the lower second rate selected responsive to acceleration of the first device.

2. (Original) The method of claim 1, further comprising selecting the second rate from a plurality of potential transmission rates, each of the plurality of potential transmission rates corresponding to a required value for a characteristic of a communication channel between the first device and the second device.

3. (Original) The method of claim 2, further comprising monitoring the characteristic of the communication channel between the first device and second device.

4. (Original) The method of claim 3, further comprising determining that the monitored characteristic is changing at a rate exceeding a predetermined threshold.

5. (Original) The method of claim 2, wherein selecting the second rate from the plurality of potential transmission rates further comprises estimating a value for the monitored transmission parameter at the retransmission time, based on the rate of change of the monitored transmission parameter.

6. (Original) The method of claim 5, further comprising selecting a fastest transmission rate of the plurality of potential transmission rates having a corresponding required value for the transmission parameter less than the estimated value.

7. (Original) The method of claim 5, wherein estimating the value for the monitored transmission parameter at the retransmission time further comprises estimating the value for the monitored transmission parameter at the retransmission time based on a plurality of measurements of the transmission parameter prior to the retransmission time.

8. (Original) The method of claim 2, wherein the transmission parameter comprises a signal to noise ratio of the communication channel.

9. (Original) The method of claim 2, wherein the transmission parameter comprises a minimum signal strength of a transmission by the second device.

10. (Original) The method of claim 2, wherein the transmission parameter comprises a maximum block error rate of the communication channel.

11. (Currently Amended) A system for wireless retransmission rate selection, comprising:
a first device comprising a wireless network interface and a processor executing a transmission rate selector;
wherein the network interface is configured to transmit a data packet from the first device to a second device at a first rate, and retransmit the data packet from the first device to the second device at a lower second rate; and
wherein the transmission rate selector is configured to:
monitor an acceleration of the first device using a sensor for measuring relative velocity, movement or location between the first device and the second device for selecting the lower second rate,
determine to retransmit the data packet responsive to expiration of a retransmission time out period for the transmission of the data packet or responsive to not receiving a response to the transmission of the data packet within a predetermined time period from the transmission of the data packet; and
select the lower second rate for retransmission of the data packet, responsive to the acceleration of the first device.

12. (Original) The system of claim 11, wherein the transmission rate selector is configured to select the second rate from a plurality of potential transmission rates, each of the plurality of potential transmission rates corresponding to a required value for the transmission parameter of the communication channel between the first device and the second device.

13. (Original) The system of claim 12, wherein the transmission rate selector is configured to monitor the characteristic of the communication channel between the first device and second device.

14. (Original) The system of claim 13, wherein the transmission rate selector is configured to determine that the monitored characteristic is changing at a rate exceeding a predetermined threshold.

15. (Original) The system of claim 12, wherein the transmission rate selector is configured to estimate a value for the monitored transmission parameter at the retransmission time, based on the rate of change of the monitored transmission parameter.

16. (Original) The system of claim 15, wherein the transmission rate selector is configured to select a fastest transmission rate of the plurality of potential transmission rates having a corresponding required value for the transmission parameter less than the estimated value.

17. (Original) The system of claim 15, wherein the transmission rate selector is configured to estimate the value for the monitored transmission parameter at the retransmission time based on a plurality of measurements of the transmission parameter prior to the retransmission time.

18. (Original) The system of claim 12, wherein the transmission parameter comprises a signal to noise ratio of the communication channel.

19. (Original) The system of claim 12, wherein the transmission parameter comprises a minimum signal strength of a transmission by the second device.

20. (Original) The system of claim 12, wherein the transmission parameter comprises a maximum block error rate of the communication channel.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention uses the concepts of link adaptation using large-scale characteristics such as position/motion to adjust transmissions over a wireless channel as described by Daniels et al IEEE Trans. Wireless Communications February 2012.
Usui (US 2012/0127947) teaches speedometers linked with the communication equipment to aid with wireless transmission.
Ishii (US 2005/0250540) teaches using acknowledgment information to adjust transmission parameters using adaptive modulation coding. 
However, the prior art, in combination does not teach in totality the claimed Invention. 

Allowable Subject Matter
Claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415